PER CURIAM.
This case has been submitted by plaintiff on the theory that certain facts exist of which there is no evidence in the ease. There is absolutely nothing in the evidence from which the court can determine the amount of the net income, or the amount of invested capital, or the unamortized value of leaseholds during the years involved in the ease. Without this evidence it is impossible for the court *719to determine wliat tax ought to have been assessed against the plaintiff.
The burden of proof is on the plaintiff to prove the facts establishing the invalidity of the tax. United States v. Anderson, 269 U. S. 422, 443, 46 S. Ct. 131, 70 L. Ed. 347; United States v. Mitchell, 271 U. S. 9, 12, 46 S. Ct. 418, 70 L. Ed. 799. The plaintiff having failed to sustain this burden, the petition must be dismissed. It is so ordered.